Marston, C. J.
The primary object contemplated by the statute in proceedings under the Bastardy Act is the protection of the public against all possible danger of being obliged to support the child. With this object in view the father is required to contribute to its support, and to. insure compliance, security is required and imprisonment to compel the giving thereof. Such proceedings being for the benefit and protection of the public, the expense of the imprisonment must fall upon the people and not upon the mother of the child. This is the only correct conclusion that can be arrived at under the legislation and late decisions in this State.
It follows that the writ must issue.
The other Justices concurred.